NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


VANESSA B. CHAUVIN; LORIANN                  )
CHAUVIN; and DAVID B. CHAUVIN,               )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-2591
                                             )
SCHOOL BOARD OF PINELLAS                     )
COUNTY, a Florida governmental entity        )
and JANE DOE, a minor by and through         )
her parents and natural guardians, M.D.      )
and P.D.,                                    )
                                             )
             Appellees.                      )
                                             )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Hannah E. Austin and Michael V. Laurato of
Austin & Laurato, P.A., Tampa, for
Appellants.

DeeAnn J. McLemore and Charles W. Hall
of Banker Lopez Gassler P.A., St.
Petersburg, for Appellee School Board of
Pinellas County.

No appearance for Appellee Jane Doe.
PER CURIAM.

           Affirmed.

BLACK, SLEET, and LUCAS, JJ., Concur.




                                    -2-